     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 1 of 69




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS OF
FLORIDA, INC., LEAGUE OF
WOMEN VOTERS OF FLORIDA
EDUCATION FUND, INC., BLACK                 Case No. 4:21-cv-_____________
VOTERS MATTER FUND, INC.,
FLORIDA ALLIANCE FOR
RETIRED AMERICANS, INC.,                    COMPLAINT FOR
CECILE SCOON, DR. ROBERT                    INJUNCTIVE AND
BRIGHAM, and ALAN MADISON,                  DECLARATORY RELIEF

      Plaintiffs,
v.
LAUREL M. LEE, in her official
capacity as Florida Secretary of State,
ASHLEY MOODY, in her official
capacity as Florida Attorney General,
KIM BARTON, in her official capacity
as Supervisor of Elections for
ALACHUA County, CHRIS MILTON,
in his official capacity as Supervisor of
Elections for BAKER County, MARK
ANDERSEN, in his official capacity as
Supervisor of Elections for BAY
County, AMANDA SEYFANG, in her
official capacity as Supervisor of
Elections for BRADFORD County,
LORI SCOTT, in her official capacity
as Supervisor of Elections for
BREVARD County, JOE SCOTT, in
his official capacity as Supervisor of
Elections for BROWARD County,
SHARON CHASON, in her official
capacity as Supervisor of Elections for
    Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 2 of 69




CALHOUN County, PAUL A.
STAMOULIS, in his official capacity
as Supervisor of Elections for
CHARLOTTE County, MAUREEN
“MO” BAIRD, in her official capacity
as Supervisor of Elections for CITRUS
County, CHRIS H. CHAMBLESS, in
his official capacity as Supervisor of
Elections for CLAY County,
JENNIFER J. EDWARDS, in her
official capacity as Supervisor of
Elections for COLLIER County, TOMI
S. BROWN, in her official capacity as
Supervisor of Elections for
COLUMBIA County, MARK
NEGLEY, in his official capacity as
Supervisor of Elections for DESOTO
County, STARLET CANNON, in her
official capacity as Supervisor of
Elections for DIXIE County, MIKE
HOGAN, in his official capacity as
Supervisor of Elections for DUVAL
County, DAVID H. STAFFORD, in his
official capacity as Supervisor of
Elections for ESCAMBIA County,
KAITI LENHART, in her official
capacity as Supervisor of Elections for
FLAGLER County, HEATHER
RILEY, in her official capacity as
Supervisor of Elections for
FRANKLIN County, SHIRLEY
KNIGHT, in her official capacity as
Supervisor of Elections for GADSDEN
County, CONNIE SANCHEZ, in her
official capacity as Supervisor of
Elections for GILCHRIST County,
ALETRIS FARNAM, in her official


                                          2
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 3 of 69




capacity as Supervisor of Elections for
GLADES County, JOHN HANLON, in
his official capacity as Supervisor of
Elections for GULF County, LAURA
HUTTO, in her official capacity as
Supervisor of Elections for
HAMILTON County, DIANE SMITH,
in her official capacity as Supervisor of
Elections for HARDEE County,
BRENDA HOOTS, in her official
capacity as Supervisor of Elections for
HENDRY County, SHIRLEY
ANDERSON, in her official capacity
as Supervisor of Elections for
HERNANDO County, PENNY OGG,
in her official capacity as Supervisor of
Elections for HIGHLANDS County,
CRAIG LATIMER, in his official
capacity as Supervisor of Elections for
HILLSBOROUGH County, THERISA
MEADOWS, in her official capacity as
Supervisor of Elections for HOLMES
County, LESLIE R. SWAN, in her
official capacity as Supervisor of
Elections for INDIAN RIVER County,
CAROL A. DUNAWAY, in her
official capacity as Supervisor of
Elections for JACKSON County,
MARTY BISHOP, in his official
capacity as Supervisor of Elections for
JEFFERSON County, TRAVIS HART,
in his official capacity as Supervisor of
Elections for LAFAYETTE County,
ALAN HAYS, in his official capacity
as Supervisor of Elections for LAKE
County, TOMMY DOYLE, in his
official capacity as Supervisor of


                                            3
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 4 of 69




Elections for LEE County, MARK
EARLEY, in his official capacity as
Supervisor of Elections for LEON
County, TAMMY JONES, in her
official capacity as Supervisor of
Elections for LEVY County, GRANT
CONYERS, in his official capacity as
Supervisor of Elections for LIBERTY
County, HEATH DRIGGERS, in his
official capacity as Supervisor of
Elections for MADISON County,
MICHAEL BENNETT, in his official
capacity as Supervisor of Elections for
MANATEE County, WESLEY
WILCOX, in his official capacity as
Supervisor of Elections for MARION
County, VICKI DAVIS, in her official
capacity as Supervisor of Elections for
MARTIN County, CHRISTINA
WHITE, in her official capacity as
Supervisor of Elections for MIAMI-
DADE County, JOYCE GRIFFIN, in
her official capacity as Supervisor of
Elections for MONROE County,
JANET H. ADKINS, in her official
capacity as Supervisor of Elections for
NASSAU County, PAUL A. LUX, in
his official capacity as Supervisor of
Elections for OKALOOSA County,
MELISSA ARNOLD, in her official
capacity as Supervisor of Elections for
OKEECHOBEE County, BILL
COWLES, in his official capacity as
Supervisor of Elections for ORANGE
County, MARY JANE ARRINGTON,
in her official capacity as Supervisor of
Elections for OSCEOLA County,


                                            4
    Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 5 of 69




WENDY LINK, in her official capacity
as Supervisor of Elections for PALM
BEACH County, BRIAN CORLEY, in
his official capacity as Supervisor of
Elections for PASCO County, JULIE
MARCUS, in her official capacity as
Supervisor of Elections for PINELLAS
County, LORI EDWARDS, in her
official capacity as Supervisor of
Elections for POLK County,
CHARLES OVERTURF, in his official
capacity as Supervisor of Elections for
PUTNAM County, TAPPIE A.
VILLANE, in her official capacity as
Supervisor of Elections for SANTA
ROSA County, RON TURNER, in his
official capacity as Supervisor of
Elections for SARASOTA County,
CHRISTOPHER ANDERSON, in his
official capacity as Supervisor of
Elections for SEMINOLE County,
VICKY OAKES, in her official
capacity as Supervisor of Elections for
ST. JOHNS County, GERTRUDE
WALKER, in her official capacity as
Supervisor of Elections for ST. LUCIE
County, WILLIAM KEEN, in his
official capacity as Supervisor of
Elections for SUMTER County,
JENNIFER M. KINSEY, in her official
capacity as Supervisor of Elections for
SUWANNEE County, DANA
SOUTHERLAND, in her official
capacity as Supervisor of Elections for
TAYLOR County, DEBORAH
OSBORNE, in her official capacity as
Supervisor of Elections for UNION


                                          5
      Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 6 of 69




County, LISA LEWIS, in her official
capacity as Supervisor of Elections for
VOLUSIA County, JOSEPH R.
MORGAN, in his official capacity as
Supervisor of Elections for
WAKULLA County, BOBBY
BEASLEY, in his official capacity as
Supervisor of Elections for WALTON
County, CAROL FINCH RUDD, in her
official capacity as Supervisor of
Elections for WASHINGTON County,
       Defendants.
_______________________________/



      Plaintiffs LEAGUE OF WOMEN VOTERS OF FLORIDA, INC., LEAGUE

OF WOMEN VOTERS OF FLORIDA EDUCATION FUND, INC., BLACK

VOTERS MATTER FUND, INC., FLORIDA ALLIANCE FOR RETIRED

AMERICANS, INC., CECILE SCOON, DR. ROBERT BRIGHAM, and ALAN

MADISON (collectively, “Plaintiffs”), by and through the undersigned attorneys,

file this Complaint for Injunctive and Declaratory Relief against Defendants

LAUREL M. LEE, in her official capacity as Florida Secretary of State (the

“Secretary”), ASHLEY MOODY, in her official capacity as Florida Attorney

General, and Florida’s 67 Supervisors of Elections, each in their official capacities

as Supervisors for their respective counties (collectively, “Supervisors”).




                                          6
      Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 7 of 69




                            NATURE OF THE CASE

      1.     Last year, Florida voters turned out to vote in record-shattering

numbers. In the 2020 general election, more than 77% of Florida voters cast a ballot,

the highest turnout Florida had seen in nearly 30 years. This included a surge of

participation by a young and diverse electorate.

      2.     Of the 11 million Florida voters who voted in the 2020 general election,

nearly five million did so using a vote-by-mail ballot—a record number for the state.

In a notable reversal of past trends, Democratic voters made up a majority of the

voters who participated in the election this way, submitting 680,000 more vote-by-

mail ballots than Republican voters. Voters who consider themselves to be members

of the Democratic Party in Florida are far more likely to be non-white and younger

than voters who associate with the Republican Party. Non-white voters and young

voters were also more likely to vote with a vote-by-mail ballot in the 2020 election

than they had been in prior elections.

      3.     Notably, the 2020 election was lauded not only for its record voter

turnout, but overall smooth administration. The Governor, state legislators, local

election officials, and the Secretary of State all publicly praised the state’s voting

process for its safety and security, repeatedly calling it a model for the country.

Nevertheless, just a few months later, the Legislature moved to enact sweeping

omnibus legislation (“SB 90” or the “Voter Suppression Bill”) that will make it



                                          7
      Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 8 of 69




harder for lawful Florida voters to participate in the State’s elections. Republican

legislators passed the bill over strong objection from not only voters and civil rights

groups, but also the Supervisors themselves.

      4.      Those objections were well-founded: SB 90 is a bill that purports to

solve problems that do not exist, caters to a dangerous lie about the 2020 election

that threatens our most basic democratic values, and, in the end, makes it harder to

vote without adequate justification for doing so.

      5.      SB 90 does not impede all of Florida’s voters equally. It is crafted to

and will operate to make it more difficult for certain types of voters to participate in

the state’s elections, including those voters who generally wish to vote with a vote-

by-mail ballot and voters who have historically had to overcome substantial hurdles

to reach the ballot box, such as Florida’s senior voters, youngest voters, and minority

voters.

      6.      Among its provisions, the Voter Suppression Bill:

           • Severely reduces access to vote-by-mail drop boxes (“Drop-Box

              Restrictions”);

           • Effectively bans organizations and volunteers from helping voters

              return their vote-by-mail ballots (“Volunteer Assistance Ban”);

           • Unnecessarily requires voters to more frequently re-request vote-by-

              mail ballots (“Vote-by-Mail Repeat Request Requirement”);


                                           8
      Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 9 of 69




           • Appears to ban anyone except election workers from giving food or

             drink, including water, to voters waiting in line to vote (“Line Warming

             Ban”);

           • Requires voter registration organizations to recite a misleading,

             government-mandated “warning” that has the intent to and will have

             the effect of discouraging Floridians from registering to vote with such

             organizations (“Deceptive Registration Warning”).

      7.     Together, these foregoing provisions (“Challenged Provisions”) target

almost every aspect of the voting process, and they do so without a legitimate

purpose, much less a compelling state interest that can justify their restrictions on

the franchise. State Senator Perry Thurston was correct when he described the bill

as just one more chapter in Florida’s “sordid history” of “trying to make it harder for

people to vote.” As Representative Omari Hardy aptly observed, the bill is “about

making sure that ballots cast by eligible voters don’t count because they didn’t jump

through the myriad hoops that this bill creates,” and amounts to nothing more than

“legislative engineering of the electorate to shave off in particular people of color.”

      8.     The proponents of the bill had no meaningful rebuttal. The legislator

who led the efforts to pass SB 90 in the Florida Senate, Senator Dennis Baxley,

effectively acknowledged as much, offering instead this glib rationale for the bill:




                                           9
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 10 of 69




“Some people say ‘why?’ and I say ‘why not?’ Let’s try it. We can always do it

differently next week or next month or next year, but why not try this?”

      9.     The answer is because it will deprive lawful Floridians of their most

fundamental rights, undermining the integrity of the state’s elections, and once

ballots are cast, there will be no meaningful redress for injured voters. The states

may be “laboratories of democracy,” but those “experiments” must stay within the

confines of the federal constitution. This one does not. It should be declared invalid

and enjoined.

                           JURISDICTION AND VENUE

      10.    Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress

the deprivation under color of state law of rights secured by the United States

Constitution.

      11.    This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise

under the Constitution and laws of the United States.

      12.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because (1) all

Defendants are residents of Florida, in which this judicial district is located, and

numerous Defendants reside in this judicial district; and (2) a substantial part of the

events that gave rise to Plaintiffs’ claim occurred in this judicial district.




                                            10
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 11 of 69




      13.    This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of

the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201–2202.

      14.    All conditions precedent to the maintenance of this case and Plaintiffs’

claims have occurred, been performed, or otherwise been waived.

                                      PARTIES

      15.    Plaintiffs LEAGUE OF WOMEN VOTERS OF FLORIDA, INC. and

LEAGUE OF WOMEN VOTERS OF FLORIDA EDUCATION FUND, INC.,

(collectively, the “League”), are nonpartisan voter-focused nonprofit organizations

formed under section 501(c)(4) and section 501(c)(3) of the Internal Revenue Code,

respectively. The League has 29 chapters across the State of Florida, from Pensacola

to the Keys. The League’s mission is to encourage informed and active participation

of citizens in government. Among other activities, the League educates citizens

about their voting rights and facilitates voting including through get-out-the-vote

efforts and registration drives. While the League aims to assist all voters with the

voting process, the League is particularly dedicated to enabling and protecting the

right to vote of Florida’s youngest voters, many of whom may be voting for the first

time and will need to register to vote.

      16.    To achieve its mission, the League devotes substantial time, effort, and

resources to encouraging voting by engaging in voter registration at various



                                          11
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 12 of 69




community events and in public places, such as parks and college and university

campuses. When the League and its members engage in voter registration, they

assure individuals registering to vote that the organization will properly deliver the

voter’s registration application to the appropriate election officials. The Voter

Suppression Bill, however, now requires the League and its members to notify a

voter registrant applicant at the time they register to vote that the League “might not

deliver” that voter’s application to the appropriate authorities in a timely manner,

and advise the voter of their other options for registering to vote in Florida that do

not involve the assistance of a third-party organization such as the League. Such a

“warning” will undermine the League’s important voter registration efforts by

expressly (and falsely) conveying to voters that the League cannot be trusted to

deliver their application. In reality, the League takes great care to ensure that voter

registration applications are promptly delivered to election officials in compliance

with Florida law, and it opposes the law’s mandate that the League and its members

engage in deceptive speech to personally warn voters that their forms “might not”

be delivered appropriately.

      17.    To achieve its mission of helping eligible Floridians cast their votes,

the League also devotes substantial time, effort, and resources to helping Floridians

return their vote-by-mail ballots on a volunteer basis. Because the Voter Suppression

Bill prohibits even volunteers from helping Floridians return their ballots to their



                                          12
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 13 of 69




county, the League and its members will no longer be able to assist voters in these

vital ballot collection efforts. But for the new law, the League would help collect

and deliver vote-by-mail ballots on behalf of its members and members of its voting

constituencies who asked for their assistance.

      18.    The League also devotes substantial time, effort, and resources to assist

and encourage voters at their polling locations to achieve its mission of ensuring that

lawful voters are able to successfully access the franchise and make their voices

heard through the ballot box. In furtherance of this mission, the League has

previously hosted “Party at the Polls” events across Florida at polling locations to

hand out food and water to voters. These types of events increase voter participation,

which is part of the League’s core mission. The Voter Suppression Bill, however,

appears to effectively prohibit such civic engagement and assistance to voters—

assistance the League would otherwise provide.

      19.    Collectively, the Challenged Provisions will require the League to

expend and divert additional funds, staff resources, and volunteer resources to its

voter education and voter registration efforts, at the expense of its other initiatives

and programs, including its work on important priorities such as ensuring fair

redistricting in the State of Florida and providing its long-standing candidate forums.

      20.    The League also brings this suit on behalf of its members across

Florida, many of whom will find it more difficult to cast their ballots and to assist



                                          13
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 14 of 69




voters if the Challenged Provisions stand. The League has thousands of members

across Florida, many of whom assist the organization through their voter registration

efforts, polling place efforts, and ballot collection efforts. The vast majority of the

League’s members are also registered Florida voters themselves, and many of them

use vote-by-mail ballots to cast their votes and will be burdened by the Challenged

Provisions.

      21.     Plaintiff BLACK VOTERS MATTER FUND, INC. (“Black Voters

Matter”) is a nonpartisan civic organization organized under 501(c)(4) of the Internal

Revenue Code. Its goal is to increase power in communities of color. Black Voters

Matter knows that effective voting allows a community to determine its own destiny,

but communities of color often face barriers to voting that other communities do not.

Black Voters Matter focuses on removing those barriers. It does so by engaging in

get-out-the-vote activities, educating voters on how to vote, and advocating for

policies to expand voting rights and access. In the 2020 general election, Black

Voters Matter was on the ground working to turn out the vote in Florida, particularly

in communities that tend to have less access to national, state, and local resources

and that have low-income and working-class populations. In particular, Black Voters

Matter was active at polling locations, encouraging voters to vote and handing out

water, food, and other resources to voters in line. As a result of the Voter Suppression

Bill, which threatens to undermine the organization’s mission, Black Voters Matter



                                           14
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 15 of 69




must divert scarce resources away from its other policy priorities toward efforts to

ensure that voters, and communities of color in particular, can navigate the

restrictions to their voting options imposed by the Voter Suppression Bill. The Voter

Suppression Bill also appears to effectively prohibit the type of civic engagement

and assistance that Black Voters Matter has previously provided to Florida voters

and intends to provide again in upcoming elections.

      22.    Plaintiff FLORIDA ALLIANCE FOR RETIRED AMERICANS, INC.

(the “Florida Alliance”) is a nonprofit corporation organized as a social welfare

organization under section 501(c)(4) of the Internal Revenue Code. The Florida

Alliance’s membership includes almost 200,000 retirees from public and private

sector unions, community organizations, and individual activists in every county in

Florida. The Florida Alliance is a chartered state affiliate of the Alliance for Retired

Americans. Its mission is to ensure social and economic justice and full civil rights

that retirees have earned after a lifetime of work. The Florida Alliance accomplishes

this mission by actively pursuing and promoting legislation and public policies that

are in the best interest of current and future retired Floridians. The Florida Alliance

also accomplishes its mission by ensuring that its members are able to meaningfully

and actively participate in and vote in Florida’s elections. Because a significant

percentage of Florida’s elections are decided by close margins, it is essential that the

Florida Alliance’s members can effectively exercise their right to vote.



                                           15
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 16 of 69




      23.    The Challenged Provisions frustrate the Florida Alliance’s mission

because they make it more difficult for its members to cast their ballots, thus

threatening the electoral prospects of Alliance-endorsed candidates and making it

more difficult for the Florida Alliance and its members to associate to effectively

further their shared political purposes. The Challenged Provisions’ barriers to voting

will require the Alliance to devote time and resources to educating its members about

these new requirements and assisting them in complying so that their members can

successfully cast their ballots. These efforts will reduce the time and resources the

Florida Alliance has to educate its members, legislators, and the public on legislation

that threatens Florida’s seniors. In light of these injuries, the Florida Alliance joins

in the First and Fourteenth Amendment claims to the Challenged Provisions.1

      24.    The Florida Alliance also brings this action on behalf of its members

who face burdens on their right to vote because of the Challenged Provisions. Most

of the Florida Alliance’s members are between 65 and 85 years of age and many

have disabilities. Given these realities, the Florida Alliance’s members are especially

likely to be burdened by the Challenged Provisions, which impose obstacles on

access to vote-by-mail ballots and may restrict the assistance they can receive at their

polling location.


1
  The Florida Alliance does not join in the remaining First Amendment claims
because the Florida Alliance itself does not conduct organized voter registration or
ballot collection efforts.

                                           16
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 17 of 69




      25.    Plaintiff CECILE SCOON is a U.S. citizen and registered voter in Bay

County, Florida. Ms. Scoon formerly practiced law as a prosecutor in the United

States Air Force as an Assistant Staff Judge Advocate. She later became the first

black woman in private law practice in Bay County, Florida. Ms. Scoon currently

serves as the First Vice President of the League of Women Voters of Florida and is

nominated to serve as its President beginning in June 2021. Ms. Scoon is passionate

about assisting voters with the voting process. As a member of the League, Ms.

Scoon helps register eligible Floridians to vote. Ms. Scoon has previously registered

voters at her local library, shopping centers, and community events, and she intends

to do so in the future. Once a voter fills out a voter registration application, Ms.

Scoon ensures the application is delivered promptly to election officials, usually

within 48 hours after the person registers to vote. The Deceptive Registration

Warning will require Ms. Scoon to deliver a message she otherwise would not

deliver while she registers voters, impairing her ability to effectively register voters.

As a member of the League, Ms. Scoon has also previously assisted voters near

polling places by providing food, water, and non-partisan encouragement, and she

intends to continue to provide such assistance and encouragement in the future. The

Voter Suppression Bill, however, appears to effectively prohibit providing such

encouragement and assistance to individuals at or near polling places.




                                           17
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 18 of 69




      26.    Plaintiff DR. ROBERT BRIGHAM is a U.S. citizen and registered

voter, who lives in Orange County, Florida, where he taught as a Professor of

Mathematics for over forty years at the University of Central Florida. Voting is

extremely important to Dr. Brigham, who tries to vote in every election. While Dr.

Brigham has previously often voted early in person, he now can have difficulty

waiting in line to vote given his health conditions. Since he was diagnosed with

colorectal cancer and underwent associated treatment, Dr. Brigham often avoids

activities that may prevent him having ready access to clean restroom facilities, as

is common when having to wait in line for events or in line at the polls. In the 2020

general election, Dr. Brigham voted with a vote-by-mail ballot which he returned to

a drop box. Dr. Brigham found the drop-box process to be convenient, safe, secure,

and reliable means of returning his vote-by-mail ballot without the uncertainty of

whether the U.S. Postal Service will or will not timely deliver his ballot. In the future,

Dr. Brigham wants to have the option to use a drop box as a reliable means to return

his vote-by-mail ballot. In upcoming elections, the Drop-Box Restrictions will

burden Dr. Brigham’s right to vote and adversely impact him because he will have

reduced opportunities to access a drop box.

      27.    Plaintiff ALAN MADISON is a U.S. citizen, registered voter, and Navy

veteran who lives in Indian River County, Florida. Voting is extremely important to

Mr. Madison, who tries to vote in every election. In the 2020 general election, Mr.



                                            18
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 19 of 69




Madison voted with a vote-by-mail ballot which he returned to a drop box along

with his spouse’s ballot. Mr. Madison found the drop-box process to be convenient,

safe, and secure. In the future, Mr. Madison intends to use a drop box to return his

vote-by-mail ballot. In upcoming elections, both the Drop-Box Restrictions and

Vote-by-Mail Repeat Request Requirement will make it more difficult for Mr.

Madison to cast a vote-by-mail ballot, as Mr. Madison will now have to submit

additional requests for vote-by-mail ballots to receive them and will also have

reduced opportunities to access a drop box. Separately, Mr. Madison assists with

third-party voter registration efforts to help register voters in his community. The

Deceptive Registration Warning will require Mr. Madison to deliver a message he

otherwise would not deliver while he registers voters, impairing his ability to

effectively register voters.

      28.    Defendant LAUREL M. LEE is sued in her official capacity as

Florida’s Secretary of State. The Secretary is a person within the meaning of 42

U.S.C. § 1983 and acts under color of state law. Pursuant to Fla. Stat. § 97.012, the

Secretary of State is the chief elections officer of the State and responsible for the

administration of state laws affecting voting. The Secretary’s duties consist, among

other things, of “[o]btain[ing] and maintaining uniformity in the interpretation and

implementation of the election laws.” Id. § 97.012(1). The Secretary is also tasked

with ensuring that county Supervisors perform their statutory duties, see id. §



                                          19
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 20 of 69




97.012(14); she is responsible for providing technical assistance to County

Supervisors on voter education, election personnel training services, and voting

systems, see id. §§ 97.012(4)-(5); and she is responsible for “[p]rovid[ing] written

direction and opinions to the supervisors of elections on the performance of their

official duties with respect to the Florida Election Code or rules adopted by the

Department of State.” Id. § 97.012(16).

      29.    Defendant ASHLEY MOODY is sued in her official capacity as the

Attorney General of Florida. The Attorney General is a person within the meaning

of 42 U.S.C. § 1983 and acts under color of state law. The Attorney General’s

authority includes overseeing the Office of the Florida Statewide Prosecutor, which

has the responsibility to “[i]nvestigate and prosecute . . . [a]ny crime involving voter

registration, voting, or candidate or issue petition activities.” Fla. Stat. §

16.56(1)(a)(12). This responsibility includes, based on information and belief,

enforcing the criminal misdemeanor provisions of the Volunteer Assistance Ban, see

Fla. Stat. § 104.0616(2), and criminal penalties against election officials and

individuals violating Florida’s election code, see Fla. Stat. §§ 104.051, 104.091,

104.41. The Attorney General also has oversight authority over Florida’s state

attorneys, who may also prosecute violations of the Florida Election Code. See Fla.

Stat. § 16.08. (“The Attorney General shall exercise a general superintendence and




                                           20
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 21 of 69




direction over the several state attorneys of the several circuits as to the manner of

discharging their respective duties . . . .”).

       30.    Defendants FLORIDA ELECTION SUPERVISORS, sued in their

official capacities only, are elected officials in each of Florida’s 67 counties who are

responsible for administering elections in their respective counties. Their

responsibilities include, but are not limited to, administering voting by mail,

arranging polling locations, determining when to start early voting, and organizing

drop off locations for vote-by-mail ballots. The Supervisor Defendants are: KIM

BARTON, in her official capacity as Supervisor of Elections for ALACHUA

County, CHRIS MILTON, in his official capacity as Supervisor of Elections for

BAKER County, MARK ANDERSEN, in his official capacity as Supervisor of

Elections for BAY County, AMANDA SEYFANG, in her official capacity as

Supervisor of Elections for BRADFORD County, LORI SCOTT, in her official

capacity as Supervisor of Elections for BREVARD County, JOE SCOTT, in his

official capacity as Supervisor of Elections for BROWARD County, SHARON

CHASON, in her official capacity as Supervisor of Elections for CALHOUN

County, PAUL A. STAMOULIS, in his official capacity as Supervisor of Elections

for CHARLOTTE County, MAUREEN “MO” BAIRD, in her official capacity as

Supervisor of Elections for CITRUS County, CHRIS H. CHAMBLESS, in his

official capacity as Supervisor of Elections for CLAY County, JENNIFER J.



                                            21
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 22 of 69




EDWARDS, in her official capacity as Supervisor of Elections for COLLIER

County, TOMI S. BROWN, in her official capacity as Supervisor of Elections for

COLUMBIA County, MARK NEGLEY, in his official capacity as Supervisor of

Elections for DESOTO County, STARLET CANNON, in her official capacity as

Supervisor of Elections for DIXIE County, MIKE HOGAN, in his official capacity

as Supervisor of Elections for DUVAL County, DAVID H. STAFFORD, in his

official capacity as Supervisor of Elections for ESCAMBIA County, KAITI

LENHART, in her official capacity as Supervisor of Elections for FLAGLER

County, HEATHER RILEY, in her official capacity as Supervisor of Elections for

FRANKLIN County, SHIRLEY KNIGHT, in her official capacity as Supervisor of

Elections for GADSDEN County, CONNIE SANCHEZ, in her official capacity as

Supervisor of Elections for GILCHRIST County, ALETRIS FARNAM, in her

official capacity as Supervisor of Elections for GLADES County, JOHN HANLON,

in his official capacity as Supervisor of Elections for GULF County, LAURA

HUTTO, in her official capacity as Supervisor of Elections for HAMILTON County,

DIANE SMITH, in her official capacity as Supervisor of Elections for HARDEE

County, BRENDA HOOTS, in her official capacity as Supervisor of Elections for

HENDRY County, SHIRLEY ANDERSON, in her official capacity as Supervisor

of Elections for HERNANDO County, PENNY OGG, in her official capacity as

Supervisor of Elections for HIGHLANDS County, CRAIG LATIMER, in his



                                      22
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 23 of 69




official capacity as Supervisor of Elections for HILLSBOROUGH County,

THERISA MEADOWS, in her official capacity as Supervisor of Elections for

HOLMES County, LESLIE R. SWAN, in her official capacity as Supervisor of

Elections for INDIAN RIVER County, CAROL A. DUNAWAY, in her official

capacity as Supervisor of Elections for JACKSON County, MARTY BISHOP, in

his official capacity as Supervisor of Elections for JEFFERSON County, TRAVIS

HART, in his official capacity as Supervisor of Elections for LAFAYETTE County,

ALAN HAYS, in his official capacity as Supervisor of Elections for LAKE County,

TOMMY DOYLE, in his official capacity as Supervisor of Elections for LEE

County, MARK EARLEY, in his official capacity as Supervisor of Elections for

LEON County, TAMMY JONES, in her official capacity as Supervisor of Elections

for LEVY County, GRANT CONYERS, in his official capacity as Supervisor of

Elections for LIBERTY County, HEATH DRIGGERS, in his official capacity as

Supervisor of Elections for MADISON County, MICHAEL BENNETT, in his

official capacity as Supervisor of Elections for MANATEE County, WESLEY

WILCOX, in his official capacity as Supervisor of Elections for MARION County,

VICKI DAVIS, in her official capacity as Supervisor of Elections for MARTIN

County, CHRISTINA WHITE, in her official capacity as Supervisor of Elections for

MIAMI-DADE County, JOYCE GRIFFIN, in her official capacity as Supervisor of

Elections for MONROE County, JANET H. ADKINS, in her official capacity as



                                       23
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 24 of 69




Supervisor of Elections for NASSAU County, PAUL A. LUX, in his official

capacity as Supervisor of Elections for OKALOOSA County, MELISSA ARNOLD,

in her official capacity as Supervisor of Elections for OKEECHOBEE County, BILL

COWLES, in his official capacity as Supervisor of Elections for ORANGE County,

MARY JANE ARRINGTON, in her official capacity as Supervisor of Elections for

OSCEOLA County, WENDY LINK, in her official capacity as Supervisor of

Elections for PALM BEACH County, BRIAN CORLEY, in his official capacity as

Supervisor of Elections for PASCO County, JULIE MARCUS, in her official

capacity as Supervisor of Elections for PINELLAS County, LORI EDWARDS, in

her official capacity as Supervisor of Elections for POLK County, CHARLES

OVERTURF, in his official capacity as Supervisor of Elections for PUTNAM

County, TAPPIE VILLANE, in her official capacity as Supervisor of Elections for

SANTA ROSA County, RON TURNER, in his official capacity as Supervisor of

Elections for SARASOTA County, CHRISTOPHER ANDERSON, in his official

capacity as Supervisor of Elections for SEMINOLE County, VICKY OAKES, in

her official capacity as Supervisor of Elections for ST. JOHNS County,

GERTRUDE WALKER, in her official capacity as Supervisor of Elections for ST.

LUCIE County, WILLIAM KEEN, in his official capacity as Supervisor of

Elections for SUMTER County, JENNIFER M. KINSEY, in her official capacity as

Supervisor of Elections for SUWANNEE County, DANA SOUTHERLAND, in her



                                      24
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 25 of 69




official capacity as Supervisor of Elections for TAYLOR County, DEBORAH

OSBORNE, in her official capacity as Supervisor of Elections for UNION County,

LISA LEWIS, in her official capacity as Supervisor of Elections for VOLUSIA

County, JOSEPH R. MORGAN, in his official capacity as Supervisor of Elections

for WAKULLA County, BOBBY BEASLEY, in his official capacity as Supervisor

of Elections for WALTON County, and CAROL FINCH RUDD, in her official

capacity as Supervisor of Elections for WASHINGTON County.

                     STATEMENT OF FACTS AND LAW

I.    Florida’s 2020 General Election was widely regarded as a resounding
      success.

      31.    Voter enthusiasm was extremely high in 2020, and Florida saw the

highest percentage of voter participation that it had seen in nearly three decades,

with a full 77% of registered voters casting ballots to make their voices heard.

      32.    The 2020 general election electorate was also particularly young and

diverse. Approximately 1.1 million more new Florida voters between the ages of 18

and 34 participated in the election, as compared to 2016.

      33.    Florida’s electorate is rapidly changing, as the 2020 election

demonstrated. While 76% of the state’s voters 65 years or older are non-Hispanic

whites, the same is true of only 50% of voters under 30. Among the total population,

the majority of Floridians under 70 are now non-white, with Hispanic and Black

Floridians making up the state’s largest ethnic and racial minority groups.

                                         25
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 26 of 69




      34.    Florida’s election administration success in 2020 was due in large part

to widespread use of vote-by-mail. Even former President Trump—the chief

national opponent of mail voting in 2020—cast his vote-by-mail ballot in Florida.

      35.    The growing accessibility of vote-by-mail also had a measurable effect

on access to the polls for senior voters. According to a national poll conducted by

the U.S. Census Bureau, 34 percent of seniors who didn’t vote in 2016 said that a

health problem or disability preventing them from getting to the polls, compared to

only four percent in 2020. Florida, of course, is home to a significant senior

population, for whom ease of access to the polls and assistance with voting are often

essential.

      36.    After the election, Florida officials, from the counties all the way up to

the Governor and Secretary of State, repeatedly publicly praised Florida’s elections

as secure, transparent, and a model for the country.

      37.    For example, in his March 2, 2021 State of the State address, Governor

Ron DeSantis stated: “[W]e should take a moment to enjoy the fact that Florida ran

perhaps the most transparent and efficient election in the nation in 2020.” He further

noted that, “People actually asked, why cannot these other states be like Florida?”

      38.    That Florida elections should be the prototype for other states is a theme

the Governor has emphasized since the November election. On the day after the




                                          26
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 27 of 69




election, in fact, he tweeted exactly that: “Florida is a model for the rest of the nation

to follow.”

      39.     Governor DeSantis was far from the only elected official who praised

Florida’s election administration in 2020. Secretary of State Laurel M. Lee said in

December, when Florida certified its electoral votes: “All Florida voters, no matter

how they chose to cast a ballot, or who they voted for, could be confident in the

integrity of our elections system and the security of their vote.”

      40.     Even Senator Baxley, who led the efforts to pass SB 90, has repeatedly

commended Florida’s election administration in 2020 in the course of various

hearings on the legislation. For example, on February 14, 2021, Senator Baxley

admitted that “vote by mail was a success” in 2020. On March 10, he detailed how

“we had an excellent, excellent conducted election and very high credibility.” And

on April 14, he lauded how “Florida was a model for the nation in November.”

      41.     Local election officials also celebrated Florida’s administration of the

2020 election. In Pinellas County, the populous county home of St. Petersburg,

Supervisor of Elections Julie Marcus described the 2020 election as a “resounding

undisputed success.”




                                            27
      Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 28 of 69




II.    Without justification, the Legislature moved to enact sweeping
       restrictions that will impede access to the franchise.

       42.      Nevertheless, as soon as the 2021 legislative session convened, certain

members of the Legislature moved quickly to introduce bills to severely restrict

access to the franchise in a myriad of ways.

       43.      The justifications for these sudden and significant revisions to an

elections administration scheme that had just resulted in historic modern-day records

for voter participation in an election that was lauded as secure were either glib and

non-sensical (i.e., the “Why not?” explanation) or based on vague references to

concerns about elections “integrity” or “fraud,” that were themselves contrary to

reality.

       44.      Given the undisputed success of Florida’s 2020 election, it is

understandable that the Supervisors of Elections across the state quickly and broadly

questioned the need for such legislation. Among them were:

             • Leon County Supervisor of Elections Mark Earley, who stated in April

                that “I think frankly all of [the Supervisors of Elections] don’t think that

                either SB 90 or HB 7041 are really needed.”

             • Manatee County Supervisor of Elections Mike Bennett, who said about

                an earlier version of SB 90: “In reality, I didn’t think that [the entire

                election legislation] was necessary at all.”




                                              28
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 29 of 69




            • Pasco County Supervisor of Elections Brian Corley, who said he was

              “literally befuddled as to why we would tweak a system that performed

              exceedingly well.”

            • Hillsborough County Supervisor Craig Latimer—who also is the

              President of the FSE—characterized the legislation after it passed as an

              “unnecessary call for election reform [that] will not detract from the

              confidence that was well-earned in 2020.”

      45.     On April 23, 2021, as the Voter Suppression Bill neared final passage,

the Florida Supervisors of Elections issued a clear and unequivocal statement:

“Florida Supervisors of Elections (FSE) does not support SB90 or HB7041 in their

current form.”

      46.     And while the Legislature debated the Voter Suppression Bill, Florida’s

elections professionals also explained that voter fraud—the bill’s purported raison

d’etre—was not a legitimate concern in Florida under its preexisting Election Code.

      47.     In fact, during a presentation to the Legislature at the start of the most

recent legislative session that saw the Voter Suppression Bill as one of the

Legislature’s top priorities, Secretary Lee confirmed that she was unaware of any

instances of fraud that occurred last year, noting that Florida has a “well-crafted and

effective elections code” that provides safeguards to ensure the proper voters are

receiving and returning their vote-by-mail ballots.


                                           29
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 30 of 69




      48.    Similarly, Pasco County Supervisor Corley issued a statement shortly

after the November 2020 election stating, among other things, that “true voter fraud

is isolated and infrequent” and that “anomalies or irregularities are the result of

clerical errors by elections’ staff who are taxed by extremely long hours in high

stress environments, and the fact that elections’ administration is highly dependent

on temporary staff with steep learning curves in short timeframes.”

      49.    The bill’s own sponsors were routinely unable to identify what fraud or

insecurity in Florida’s elections necessitated such changes to Florida’s elections. In

fact, the bill’s sponsors made clear time and time again that the legislation was not

responsive to any fraud that had actually occurred in Florida’s elections.

      50.    In addition to admitting the lack of voter fraud, elected officials also

acknowledged that public confidence in Florida’s election administration was high.

      51.    Senator Baxley himself noted, “we have a very high customer

satisfaction rate on how the election was run.”

      52.    And, just the day before the House passed the Voter Suppression Bill,

House Speaker Chris Sprowls stated that he had “great confidence” in Florida’s early

voting and mail-in voting laws.

      53.    The record-breaking turnout among voters and testimonials from

Florida’s elected officials and election officials make clear that Florida’s elections

are already secure and inspire confidence in the Sunshine State.



                                          30
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 31 of 69




      54.    Yet, the Legislature seized the opportunity at the start of its most recent

session to craft new, suppressive voting restrictions under the guise of election

integrity and improving voter confidence.

      55.    Notably, at the very start of the legislative session, the Supervisors

collectively submitted a list of legislative priorities to the Legislature. These

priorities included making voting more accessible to voters, including by allowing

“super voting sites” and additional early voting locations.

      56.    But the Legislature took the precise opposite track, enacting

suppressive voting laws that have no clear purpose, laying bare its intent to make it

more difficult for voters to register to vote, obtain their vote-by-mail ballots, return

their vote-by-mail ballots, and stand in line to vote in person.

      57.    As Senator Baxley himself admitted during a committee hearing on SB

90 this month: “Voting by mail has proven to be a safe method to cast a ballot in

Florida for many years.” When asked by fellow legislators at one of the last hearings

on SB 90 why changes were needed to secure Florida’s elections, Senator Baxley

admitted, “I’m not trying to present a case that there is a problem [with Florida’s

elections].” He was instead simply “infatuated about security,” hoping to resolve any

lingering “doubts” one might have about Florida’s elections.

      58.    If Florida voters had “doubts” about the security of Florida’s elections,

they did not show it at the hearings on SB 90. Of the dozens of individuals who



                                           31
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 32 of 69




spoke during public testimony in the Florida Senate, only a single individual spoke

in support of the bill. But even the lone supporter tipped her hand to the Legislature’s

true motivation in passing the bill, remarking that she hoped vote-by-mail would not

be available to most Florida voters who currently use it.

      59.    Faith leaders and civic nonprofit organizations joined voters and

Supervisors of Elections in the chorus opposing the bill, explaining to the Legislature

how the Challenged Provisions would harm their communities—particularly for

those voters who are senior, disabled, or generally require assistance with the voting

process.

      60.    At one of the last Senate Committee hearings on SB90, Republican

State Senator Jeff Brandes voted no on the bill, explaining: “Not one Republican

Supervisor of Elections in the State of Florida supports this bill in its current form.

Even [Lake County Supervisor] Alan Hays, a staunch conservative, has said that it

will hurt the voting process. The Republicans that have run for office to represent a

fair election process to my knowledge [have] not stood up and supported this bill.”

      61.    The Voter Suppression Bill’s final passage was a rushed affair on the

second-to-last day of the legislative session. After a little more than an hour debate,

the Senate passed the final version of the legislation with bipartisan opposition. Mere

hours later, late at night, the House hurried through cursory debate and passed it

along party lines. Throughout the debate, opponents to the law highlighted the total



                                           32
       Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 33 of 69




lack of need for the legislation from any Supervisors of Elections and the bill’s

restrictions on voting rights. Representative Omari Hardy voted against the bill

because it is “legislative engineering of the electorate to shave off in particular

people of color.”

       62.   The day after the Florida Legislature passed the bill, Craig Latimer, the

Hillsborough County Supervisor and President of the FSE, released a statement

condemning the bill, explaining how the bill would make “requesting Vote By Mail

ballots and returning those ballots harder,” among other issues.

       63.   Indeed, as described below, at every step of the voting process, the

Voter Suppression Bill imposes unjustified burdens on lawful Florida voters and on

other Floridians who wish to help them vote.

III.   The Challenged Laws impede every step of the voting process in Florida.

       A.    Drop Box Restrictions

       64.   The Voter Suppression Bill severely restricts the availability of drop

boxes.

       65.   During the 2020 election, Florida voters could vote by dropping off

their vote-by-mail ballots at secure government-provided drop boxes stationed at

county early voting locations and the Supervisor’s main or branch offices, among

other locations. Most of the state’s 67 counties offered 24-hour drop boxes. Counties




                                         33
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 34 of 69




also offered many drop boxes, with some providing upwards of ten, twenty, or even

thirty drop boxes per county.

      66.    As the Supervisors themselves have described, drop boxes were

incredibly popular with Florida voters and essential to expanding access to the

franchise. Supervisor Latimer, for example, recently explained that voters in the

2020 general election “overwhelmingly appreciated the peace of mind that came

from dropping their mail ballot off in a secure drop box, because they knew that by

using the drop box instead of a mailbox, their ballot would be received on time.”

      67.    The Voter Suppression Bill, however, will effectively severely limit the

number of drop boxes that are available to voters, as well as the days and hours those

drop boxes are available.

      68.    These unjustified changes came on the heels of the highly successful

2020 election, when young, senior, and minority voters used vote-by-mail at

unprecedented rates and relied heavily on drop boxes to submit such ballots.

      69.    Since 2001, Florida has permitted any registered voter to cast a vote-

by-mail ballot without an excuse. Fla. Stat. § 101.62. As a result, mail voting has

steadily grown in Florida.

      70.    In 2016, 28.7% of Florida voters voted by mail; and in 2018, 31.8% of

all ballots cast in Florida’s 2018 general election were cast by mail. In 2020, that

number increased to 44%, amounting to nearly 5 million votes.



                                          34
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 35 of 69




      71.     As shown in the table below, in past elections, Republican use of vote-

by-mail ballots far outpaced Democratic and unaffiliated voter use. But the gap has

been narrowing over the last few elections, and in 2020—the first year drop boxes

were available—Democrats cast almost 700,000 more vote-by-mail ballots than did

Republicans. In Florida, younger voters and minority voters tend to identify as

Democrats, while older voters and white voters tend to identify as Republicans.
        Source: Fla. Division of Elections, Early Voting and Vote-by-Mail Ballot Request Reports, available at
             https://dos.myflorida.com/elections/data-statistics/elections-data/absentee-and-early-voting/

                         2014                       2016                       2018                       2020
                                Percent                    Percent                    Percent                    Percent
                 Number of                  Number of                  Number of                  Number of
                                 of All                     of All                     of All                     of All
                   VBM                        VBM                        VBM                        VBM
                                 VBM                        VBM                        VBM                        VBM
                  Ballots                    Ballots                    Ballots                    Ballots
                                Ballots                    Ballots                    Ballots                    Ballots
 Republican     833,420          44% 1,108,053               41% 1,080,808              41%      1,506,223        31%
 Democrat       705,752          38% 1,049,809               38% 1,026,600              39%      2,189,710        45%
 Unaffiliated   284,887          15%   504,895               18%   500,564              19%      1,093,399        23%
 Other           53,761           3%    69,318                3%    15,826               1%         66,345         1%
 Total        1,877,820         100% 2,732,075              100% 2,623,798             100%      4,855,677       100%



      72.     In 2020, almost 1.5 million Floridians returned vote-by-mail ballots

using drop boxes, comprising approximately 30% of all vote-by-mail ballots cast.

Drop boxes were critical for Floridians who work multiple jobs, work in jobs with

non-traditional working hours, attend school, have family care responsibilities, are

disabled, or have other constraints limiting their ability to reach the polls on election

day or during early voting hours.

      73.     Despite the widespread reliance on drop boxes, the Legislature singled

out this highly successful, convenient, and secure voting method.


                                                         35
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 36 of 69




      74.    Under the Voter Suppression Bill, instead of 24-hour availability, most

drop boxes will now be permitted only during early voting hours which—at the

discretion of local election officials—range between only eight and 12 hours per

day. And because early voting is required to end the Sunday before election day,

under the Voter Suppression Bill, most drop boxes are also now banned the day

before election day—a day the Supervisors testified is exceedingly popular for

voters to drop off their ballots.

      75.    While counties may offer a drop box outside of early voting hours, they

may do so only at a Supervisor’s main office or permanent branch office. Most

counties have only one such office and as a result, most can offer only one drop box

outside of early voting hours. Even Miami-Dade, the most populous county in

Florida with over 2.7 million residents, has only two such offices and, at most, can

offer only two drop boxes outside of early voting hours. As a result, voters who live

in Florida’s largest counties, who tend to be younger and more diverse, will have far

less access to drop boxes than voters in smaller counties.

      76.    Compounding these limitations, under the Voter Suppression Bill, drop

boxes may now only be used while continuously and physically monitored by an

employee of the Supervisor’s Office, significantly increasing counties’ costs to

maintain each drop box and unnecessarily straining election administrators’ limited

resources. This will likely reduce drop box availability for voters who live in



                                         36
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 37 of 69




underserved and under-resourced counties in particular and increase the average

distance all voters must travel to reach a drop box. And Counties may be unable to

offer drop boxes outside of early voting hours at all, eliminating an essential voting

method for many Floridians. The bill also imposes a $25,000 penalty on any

Supervisor who fails to comply (even inadvertently) with these new restrictions,

further disincentivizing the Supervisors from offering drop boxes.

      77.    In practice, S.B. 90 is already decreasing drop box availability. On May

5, before Governor DeSantis even signed the bill into law, Bay County announced

it would be removing its long-standing drop box outside the Supervisor of Elections’

Office, citing S.B. 90 as the reason for doing so.

      78.    To demonstrate the paralyzing effect the Voter Suppression Bill will

have on drop-box access, take Miami-Dade County as an example. In the 2020

general election, Miami-Dade offered 33 drop boxes across the county. Under the

Voter Suppression Bill, each of those 33 drop boxes would have to be continuously

monitored by an employee of the Supervisor’s Office. In all likelihood, no county,

even one with the resources of Miami Dade, has the manpower or resources to staff

33 locations with a Supervisor’s employee simply to monitor a drop box that is

already locked and secured.

      79.    Supervisors of Elections have condemned these restrictions. For

instance, Supervisor Latimer explained “[w]e should be looking for cost-effective



                                          37
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 38 of 69




ways to expand their use, including the use of secure 24-hour drop boxes with

camera surveillance. Instead, the new legislation prohibits that.”

         80.   The result is that Florida has effectively cut hundreds of hours during

which drop boxes would otherwise be available to voters, including in the final seven

days before election day, when the state acknowledges it could be too late to mail a

vote-by-mail ballot to ensure it is delivered in time to be counted.

         81.   The significant reduction in drop box availability severely burdens the

right to vote in Florida. Indeed, it frustrates the purpose of drop boxes in the first

place.

         82.   Before, Floridians who struggled to vote on election day or during early

voting hours due to personal circumstances, including restrictive work or class

schedules, family care responsibilities, disabilities, health conditions, or other

personal circumstances, were able to successfully cast their ballots and ensure their

delivery in time to be counted by using drop boxes. The bill significantly reduces

this important means of voting, without adequate justification.

         83.   As Orange County Supervisor Bill Cowles explained, his county, where

Orlando is located, is a service industry community, where most people do not have

a typical 8-to-5 work schedule. As such, voters who work alternative schedules and

could drop off their ballots on their way to work at night or on the way home after

working overnight used drop boxes.



                                           38
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 39 of 69




      84.    Approximately 80,000 voters in Orange County utilized drop boxes in

2020, meaning almost 30% of vote-by-mail ballots were returned using drop boxes.

And 41% of Black voters in the county voted by mail. Orange County is also

extremely diverse, with nearly 60% of residents identifying as minorities.

      85.    Voters in other large, diverse counties, including Miami-Dade,

Hillsborough, and Pinellas Counties, also used drop boxes at high rates.

      86.    That voters in highly diverse counties relied on drop boxes to vote is

likely reflective of the fact that they are more necessary in those jurisdictions because

of the different characteristics of the voting populations they serve. For example,

minority voters are more likely to work multiple jobs as compared to whites, and

more likely to work in the service industry. Thus, eliminating before- and after-hours

voting opportunities will disproportionately burden their electoral participation.

      87.    Additionally, elections administrators will now be forced to devote

significant personnel resources in order to provide drop boxes, eliminating the

administrative convenience of drop boxes and likely limiting the number of drop

boxes counties can provide, especially outside of normal voting hours and in

resource-constrained counties.

      88.    Supervisors of Elections broadly credited the use of drop boxes in

gathering and processing the unprecedented surge in ballots last year. The new,




                                           39
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 40 of 69




unnecessary and strict restrictions on the use of drop boxes will make their jobs

harder.

      89.    If voters are now diverted to voting in person, lines will get longer and

some number of lawful voters will be deterred from voting entirely. Inevitably, these

voters are more likely to be voters from communities without the flexibility to

rearrange their day to stand in lines to vote. Studies have repeatedly shown these

voters tend to be less white and younger than the rest of the voting population.

      90.    No government interest justifies severely limiting drop box availability.

In fact, Sen. Baxley admitted during a legislative hearing that he was not aware of

any problems with drop boxes during the 2020 election.

      B.     Volunteer Assistance Ban

      91.    In one fell swoop, the Voter Suppression Bill also virtually ends the

practice of individuals helping Florida voters return their vote-by-mail ballots to

their county to be counted.

      92.    Prior to the enactment of the Voter Suppression Bill, organizations like

the League and other civic-minded individuals, friends, colleagues, neighbors, and

family members like nieces, nephews, or cousins were permitted to assist Floridians

in returning their vote-by-mail ballots, provided that they were not paid for their

assistance returning ballots. See Fla. Stat. § 104.0616(2).




                                          40
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 41 of 69




      93.    Just last year, when the previous version of Florida’s ballot collection

prohibition was challenged in court, the State of Florida argued that prohibiting paid

collectors was not restrictive or burdensome on voters precisely because individuals

acting on an unpaid basis (such as volunteers associated with the League), were fully

permitted to assist Florida voters return their ballots. See Trial Brief of Secretary of

State, Attorney General, Individual Canvassing Commissioners, and Fifty-Three

County Supervisors of Elections, Nielsen v. DeSantis, No. 4:20-cv-00236, ECF No.

391 at 30 (N.D. Fla. July 3, 2020) (arguing ballot collection prohibition on paid

organizers was reasonable because “it regulates only compensation for the specific

act of collecting [ballots] . . . . Unpaid ballot collection does not violate Section

104.0616(2) of the Florida Statutes, no matter how many ballots a person collects.”).

      94.    The Voter Suppression Bill drastically alters this landscape,

criminalizing all Floridians (even unpaid volunteers) from returning more than two

ballots, unless the ballot belongs to an “immediate family member.” Even then,

however, an immediate family member includes only “a person’s spouse or the

parent, child, grandparent, grandchild, or sibling of the person or the person’s

spouse,” and excludes other relatives or household members.

      95.    In practice, this means that the League, other civic-minded

organizations, and everyday good Samaritans will no longer be able to aid Florida

voters as they have done in the past. The penalties for a potential violation are



                                           41
       Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 42 of 69




steep—a misdemeanor in the first degree, Fla. Stat. § 104.0616(2), which can result

in fines of up to $1,000 and imprisonment, Fla. Stat. §§ 775.082(4)(a),

775.083(1)(d).

       96.   These volunteer efforts are critical to Florida voters who need to return

a vote-by-mail ballot but cannot return that ballot via mail, whether because there is

not enough time for the ballot to arrive in the mail to the Supervisor by Election Day,

or because the voter reasonably no longer trusts the USPS to deliver their ballot at

all.

       97.   Returning a vote-by-mail ballot in person can be an onerous task for

Florida’s senior voters, voters with disabilities, and voters whose work or family

circumstances make it difficult to return a ballot during business hours. Indeed, the

very purpose of a vote-by-mail ballot is to allow the voter a means to return a ballot

without making an in-person trip to the polls.

       98.       For these reasons, assistance with ballot return is essential. As one

Supervisor of Elections and former State Senator and State Representative, Alan

Hays, testified before the Senate, many of Florida’s senior voters, including

Supervisor Hays’s own mother, do not live near immediate family. The Voter

Suppression Bill makes it significantly harder for these voters to successfully access

the franchise.




                                           42
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 43 of 69




      99.     Assistance with ballot delivery is also critical in communities of color

in Florida, which have historically depended on community and volunteer-based

ballot collection efforts in order to ensure that their ballots are delivered in time to

be counted.

      100. The Volunteer Assistance Ban also uniquely burdens minority voters

because they more frequently reside in households with non-“immediate” family

members, such as uncles, aunts, nieces, nephews, and cousins, who are just some of

the family members who would face severe restrictions on returning family

members’ ballots.

      101. No government interest justifies severely restricting volunteers from

helping Floridians to return their vote-by-mail ballots.

      C.      Vote-by-Mail Repeat Request Requirements

      102. Prior to passage of the Voter Suppression Bill, a voter’s request for a

vote-by-mail ballot was valid for two general election cycles (or four years) unless

the voter indicated that he or she would only like to receive a vote-by-mail ballot for

certain elections. See Fla. Stat. § 101.62.

      103. Thus, for example, unless the voter requested otherwise, a Floridian

requesting a vote-by-mail ballot to vote in the 2018 general election did not need to

request another one for the 2020 general election; they received one automatically.




                                              43
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 44 of 69




      104. The provision allowing a voter’s vote-by-mail request to be valid for

two general election cycles has been in place since 2007, when the Legislature

sought to make it easier for voters to receive a vote-by-mail ballot and to reduce

administrative burdens on the Supervisors. Florida voters were informed by the state

that their requests for vote-by-mail ballots lasted four years and are now highly

accustomed to making a single request for two general election cycles.

      105. The Voter Suppression Bill, however, now requires all voters to make

new requests for vote-by-mail ballots every general election cycle, with the voter’s

request expiring at the end of each calendar year after a general election.2

      106. The Legislature made this change despite the fact that (a) voters are

now accustomed to a two-cycle request; (b) Supervisors and other organizations like

the League will incur significant costs to educate voters about the need to re-request

a vote-by-mail ballot for each general election cycle; and (c) processing the

additional registrations will impose additional time and expense burdens on the

Supervisors.

      107. As opponents of the bill testified during legislative hearings, so many

Florida voters believe that their request is valid for two general election cycles that




2
 The Vote-By-Mail Request Requirement applies to voters applying for vote-by-
mail ballots after the Voter Suppression Bill becomes law.

                                          44
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 45 of 69




it is likely that some voters will not realize their request has expired until it is too

late to receive a ballot for a coming election.

      108. No government interest sufficiently justifies purging Floridians’

standing vote-by-mail requests. As the Supervisors testified, this change will only

increase administrative costs, forcing the Supervisors to effectively enter twice as

many requests for vote-by-mail ballots and to educate their voters about the change.

      109. The voters most likely to be difficult to reach and to lack information

about the change include Florida’s minority and young voters.

      110. The League, among many other organizations, will have to divert

resources to reach these communities, but even with extraordinary effort, there are

likely to be many voters who are disenfranchised, waiting for ballots that they have

come to expect but which never arrive.

      D.     Line Warming Ban

      111. Next, the Voter Suppression Bill prohibits any person from “engaging

in any activity with the intent to influence or effect of influencing a voter” within

150 feet of a polling location, which appears to prevent voters waiting in line to vote

from interacting with or receiving food and water from individuals and members of

third-party organizations, often referred to as “line warming.”

      112. The bill specifically states that individuals affiliated with a Supervisor’s

office may give items to voters, but does not make clear whether others may give



                                           45
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 46 of 69




food or water to voters in line to vote, an activity that was explicitly prohibited in

prior versions of SB 90. Representative Blaise Ingoglia, the primary sponsor of the

House’s version of the Voter Suppression Bill, made clear in debate that SB 90 as

passed does prohibit handing out water to voters in line, especially if the water came

from a candidate’s campaign.

      113. To the extent that the Voter Suppression Bill does, in fact, prohibit

providing such assistance to voters, this prohibition will directly burden senior

voters, voters with disabilities, or any voter who is forced to wait in long lines at

polling places (which, in Florida, has disproportionately been minority voters).

      114. Florida, of course, has a long history of long lines at polling places. In

the November 2012 race, some voters waited in line for as long as seven hours to

cast a ballot during early voting.

      115. This led the Secretary of State to characterize the problems with long

lines as “excessive and unreasonable.” In a report published in 2013, the Secretary

acknowledged the serious problems with long lines that Floridians had encountered,

with “many voters . . . waiting in line for hours to cast a ballot both during the early

voting period and on Election Day.”

      116. While the state made some improvements to the electoral process after

the 2012 elections (such as permitting Supervisors of Elections to offer early voting

in more facilities), long lines have persisted in Florida’s subsequent elections.



                                           46
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 47 of 69




      117. In 2018, for instance, voters in South Florida waited for more than one-

and-a-half hours to cast their ballots.

      118. During that same election, voters in Miami reported waiting in line for

more than three hours.

      119. Even during the 2020 general election, when record-breaking numbers

of voters opted to vote-by-mail to avoid exposure to the COVID-19 virus, in-person

voting generated long wait times.

      120. Polling locations in predominantly minority neighborhoods are more

likely to experience congestion and lengthy wait times.

      121. It is a crime for anyone to aid, abet, or advise a violation of Florida’s

election code. See Fla. Stat. § 104.091; see also id. § 104.41 (“Any violation of [the

Florida election] code not otherwise provided for is a misdemeanor of the first

degree.”). Any election official who “willfully refuses or willfully neglects to

perform his or her duties” (including duties to prohibit the new vague definition of

solicitation at polling places) commits a misdemeanor. Id. § 104.051.

      122. The Line Warming Ban will mean that election officials must actively

monitor the inevitable long lines at polling places and bar anyone not affiliated with

a Supervisor’s office from handing out anything to voters within 150 feet of the

polling place.




                                          47
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 48 of 69




      123. Prohibiting people and groups such as the League and Black Voters

Matter from offering food or drink to voters who are waiting in line to cast their

ballots advances no plausible election administration goal, exacerbates the burden

of waiting in long lines, and disproportionately impacts minority voters.

      E.     The Deceptive Registration Warning

      124. Civic organizations have historically played a critical role in assisting

eligible Floridians who wish to register to vote.

      125. Over the past several decades, third-party organizations like the League

have registered hundreds of thousands, if not millions, of Florida voters.

      126. In just the past three years alone, third party organizations in Florida

have registered nearly 220,000 new Florida voters.

      127. While all Floridians can benefit from third-party voter registration

organizations, such organizations are crucial to reaching underserved communities.

      128. Under current Florida law, third-party organizations that wish to

register voters are subject to laws and regulations that ensure voter registration forms

are handled appropriately and delivered promptly to Florida’s Supervisors.

      129. These third-party organizations must, for example, register directly

with the Division of Elections, receive their registration forms directly from the

Division (which are marked with the organization’s unique identifier number), and

timely submit completed applications by book closing or 10 days after the



                                           48
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 49 of 69




application is completed, whichever is earlier. See Fla. Admin. Code Ann. r. 1S-

2.042; Fla. Stat. § 97.0575.

      130. Well before the enactment of the Voter Suppression Bill, organizations

that failed to timely return applications were already subject to fines and referral to

the Attorney General. Id.

      131. Because voter registration is a constitutionally protected activity,

Florida’s federal courts have carefully monitored the Legislature’s restrictions on

third party voter registration to ensure they do not violate the First Amendment.

      132. In just the past fifteen years, federal courts have twice struck down

onerous requirements imposed by Florida on third-party registration organizations,

see League of Women Voters of Fla. v. Browning, 863 F. Supp. 2d 1155 (N.D. Fla.

2012); League of Women Voters of Fla. v. Cobb, 447 F. Supp. 2d 1314 (S.D. Fla.

2006).

      133. The Voter Suppression Bill, however, now requires third-party

registration organizations and its volunteers to “warn” the applicant at the time the

application is collected that the organization “might not deliver” the voter’s

application “before registration closes for the next ensuing election.” The

organization must also inform the voter of various other means to register to vote




                                          49
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 50 of 69




that do not depend on a third-party organization and educate them on how to use

those other options.3

      134. The Deceptive Registration Warning is clearly calculated to and will

have the effect of discouraging Floridians from registering and associating with

third-party organizations.

      135. When a would-be voter hears that the League “might not deliver” their

form on time and the League advises the voter they have other options to register,

that voter is not likely to trust the League with their application, damaging the

League’s credibility and impairing its ability to effectively register voters.

      136. This government-compelled message is also contrary to the message

that the League and other third-party registration organizations currently convey to

voter registration applicants.

      137. When the League currently assists Florida voters in registering and

collects their registration forms, League volunteers and organizers take time to




3
  In full, the Deceptive Registration Warning mandates that third-party voter
registration organizations “must notify the applicant at the time the application is
collected that the organization might not deliver the application to the division or the
Supervisor of Elections in the county in which the elector resides in less than 14 days
or before registration closes for the next ensuing lection and must advise the
applicant that he or she may deliver the application in person or by mail. The third-
party voter registration organization must also inform the applicant how to register
online with the division and how to determine whether the application has been
delivered.”

                                           50
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 51 of 69




specifically assure those voters that they will promptly return their voter registration

form.

        138. The likely purpose, and ultimate effect, of the Deceptive Registration

Warning will be to discourage Floridians to register to vote with organizations like

the League, making it more difficult for the League to register voters.

                              CLAIMS FOR RELIEF

                                      COUNT I

              U.S. Const. Amend. I & XIV, 42 U.S.C. § 1983
                     Undue Burden on the Right to Vote
  (Drop Box Restrictions, Line Warming Ban, Vote-By-Mail Repeat Request
                  Requirement, Volunteer Assistance Ban)

        139. Plaintiffs reallege and reincorporate by reference paragraphs 1-138 of

this Complaint as though fully set forth therein.

        140. Under the Anderson-Burdick balancing test, a court considering a

challenge to a state election law must carefully balance the character and magnitude

of injury to the First and Fourteenth Amendment rights that the plaintiff seeks to

vindicate against the justifications put forward by the State for the burdens imposed

by the rule. See Burdick v. Takushi, 504 U.S. 428, 434 (1992); Anderson v.

Celebrezze, 460 U.S. 780, 789 (1983).

        141. This balancing test uses a flexible sliding scale, where the rigorousness

of scrutiny depends upon the extent to which the challenged law burdens voting




                                           51
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 52 of 69




rights. See Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1318–19 (11th

Cir. 2019).

      142. Courts need not accept a state’s justifications at face value, particularly

where those justifications are “speculative,” otherwise it “would convert Anderson-

Burdick’s means-end fit framework into ordinary rational-basis review wherever the

burden a challenged regulation imposes is less than severe.” Soltysik v. Padilla, 910

F.3d 438, 448–49 (9th Cir. 2018) (citing Pub. Integrity Alliance v. City of Tucson,

836 F.3d 1019, 1024–25 (9th Cir. 2016)); see also Crawford v. Marion Cnty.

Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling op.) (“However

slight th[e] burden may appear, . . . it must be justified by relevant and legitimate

state interests sufficiently weighty to justify the limitation.”) (emphasis added)

(citation and quotation marks omitted) (emphasis added); Democratic Exec. Comm.

of Fla., 915 F.3d at 1318-19 (“[E]ven when a law imposes only a slight burden on

the right to vote, relevant and legitimate interests of sufficient weight still must

justify that burden. The more a challenged law burdens the right to vote, the stricter

the scrutiny to which we subject that law.”).

      143. The Voter Suppression Bill inflicts severe burdens on Florida’s voters

through each individual restriction and the cumulative effect of each of the

Challenged Provisions.




                                          52
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 53 of 69




      144. Voters who cast vote-by-mail ballots will now be forced to re-request

their ballots for each general election, even though such requests have been valid for

two general election cycles for the past 14 years. A voter who does remember to re-

request a vote-by-mail ballot will now be virtually prohibited from handing their

ballot to a non-immediate family member to drop off at a Supervisor of Elections’

office or drop box. Before the Voter Suppression Bill’s passage, volunteers could

deliver vote-by-mail ballots for voters who wished such assistance, helping enable

that their ballots reached the Supervisors’ offices in time to be counted.

      145. To make matters worse, a voter seeking to drop off their vote-by-mail

ballot will have significantly reduced access to drop boxes. Most drop boxes will be

available only during early voting hours. While one to two drop boxes in a voter’s

county may be available outside of early voting hours, they could be located at

prohibitive distances from large numbers of voters—which will almost certainly be

the case in larger, more diverse counties. Drop boxes must also be continuously

monitored in person only by employees of the Supervisor, which will dramatically

increase the Supervisors’ costs to maintain each individual drop box and almost

certainly reduce the number of drop boxes offered. Because Supervisors will now

also face a stiff $25,000 civil penalty if they violate any drop-box rule (even

inadvertently or momentarily), Supervisors will be incentivized to offer fewer drop

boxes overall, likely increasing the average distance for voters to travel to each one



                                          53
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 54 of 69




and potentially eliminating access during non-traditional hours, burdening voters’

access to them.

      146. Meanwhile, voters who cast their ballots in-person—whether on

election day or at an early voting location—will likely no longer be able to depend

on the assistance of third parties such as the League and other groups that previously

handed out water, food, or other assistance to voters in line. The Voter Suppression

Bill will deter anyone who is not an employee or volunteer of the Supervisors of

Elections’ office from offering voter assistance at polling places—including handing

out food or water—and impose burdens on voters who are already waiting in long

lines. Even worse, it is a crime for anyone to aid, abet, or advise a violation of

Florida’s election code. See Fla. Stat. § 104.091. And any election official who

“willfully refuses or willfully neglects to perform his or her duties” (including duties

to prohibit the new vague definition of solicitation at polling places) commits a

misdemeanor. Id. § 104.051. In the face of the Ban’s vagueness and the threat of

criminal penalties, election workers will almost certainly bar anyone from handing

out food or water or else risk prosecution.

      147. No state interest justifies any of these restrictions, which individually

and cumulatively burden the right to vote. Even as the Legislature was passing the

bill, multiple legislators and Supervisors of Elections praised Florida’s election

administration in 2020. Supra at ¶¶ 36–41. Others, such as Pasco County Supervisor



                                           54
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 55 of 69




Corley, have been “befuddled as to why we would tweak a system that performed

exceedingly well” in 2020. Governor DeSantis has flaunted Florida as a state for

others to emulate. All these statements followed an election in which Floridians

voted in record-breaking numbers amidst a deadly global pandemic.

       148. The potential prospect for fraud in Florida’s voting system—the

justification for these restrictive measures—is virtually non-existent. Florida law

already protects voters against fraud, including by generally prohibiting fraud in

connection with casting a vote, Fla. Stat. § 104.041, disallowing marking or

designating a choice on a ballot for another person, id. § 104.047, and banning voting

a fraudulent ballot, id. § 104.16.

       149. Voters do not lack faith or confidence in Florida elections. The

staggering turnout in 2020 and absence of any significant election-administration

issues makes that apparent. Even Senator Baxley, the Voter Suppression Bill’s

primary backer in the Senate, praised how “we have a very high customer

satisfaction rate on how the election was run.”

       150. Rather than promote public confidence in Florida’s elections and ensure

election integrity, the Voter Suppression Bill will make voting more difficult, result

in disenfranchisement, and diminish voter confidence in Florida’s elections. It will

also make it more difficult for elections administrators to successfully administer the

state’s elections.



                                          55
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 56 of 69




      151. The Challenged Provisions of the Voter Suppression Bill are not

supported by any state interest sufficient to justify the resulting restrictions on the

voting process, and unduly burden the right to vote of Plaintiffs, their members, and

their constituencies, in violation of the First and Fourteenth Amendments.

      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

      A.     Declaring that the Drop-Box Restrictions, Vote-by-Mail Repeat
             Request Requirement, Volunteer Assistance Ban, and Line Warming
             Ban violate the right to vote protected by the First and Fourteenth
             Amendments to the U.S. Constitution;

      B.     Enjoining Defendants, their respective agents, officers, employees, and
             successors, and all persons acting in concert with each or any of them,
             from enforcing the Drop-Box Restrictions, Vote-by-Mail Repeat
             Request Requirement, Volunteer Assistance Ban, and Line Warming
             Ban;

      C.     Awarding Plaintiffs their costs, expenses, and reasonable attorneys’
             fees pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws;
             and

      D.     Granting such other and further relief as the Court deems just and
             proper.

                                     COUNT II

                         Free Speech and Association
                    U.S. Const. Amend. I, 42 U.S.C. § 1983
             Infringement of Free Speech and Associational Rights
                          (Volunteer Assistance Ban)

      152. Plaintiffs reallege and reincorporate by reference paragraphs 1-138 of

this Complaint as though fully set forth herein.

                                          56
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 57 of 69




      153. The First Amendment protects against the promulgation of laws

“prohibiting the free exercise [of] or abridg[ment] [of] freedom of speech.” U.S.

Const. amend. I.

      154. Courts apply “exacting scrutiny” to review laws governing election-

related speech. McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 345–46 (1995);

see also League of Women Voters v. Hargett, 400 F. Supp. 3d 706, 722 (M.D. Tenn.

2019) (“[L]aws that govern the political process surrounding elections—and, in

particular, election-related speech and association—go beyond merely the

intersection between voting rights and election administration, veering instead into

the area where ‘the First Amendment has its fullest and most urgent application.’”)

(quoting Eu v. S.F. Cnty. Democratic Cent. Comm., 489 U.S. 214, 223 (1989)).

      155. Restrictions on such speech are unconstitutional when they

“significantly inhibit” election-related speech and association and are “not warranted

by the state interests . . . alleged to justify [the] restrictions.” Buckley v. Am. Const.

L. Found., Inc., 525 U.S. 182, 192 (1999).

      156. Voter turnout efforts, including assisting voters with the submission of

vote-by-mail ballots, are a means by which the League communicates their belief in

the power and importance of participating in democratic elections. Such activity is

“the type of interactive communication concerning political change that is




                                            57
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 58 of 69




appropriately described as ‘core political speech.’” Meyer v. Grant, 486 U.S. 414,

421–22 (1988).

      157. The act of assisting voters to submit ballots by any individuals is

inherently expressive and an individual or organization that conducts such activities

engages in speech by encouraging voting. Cf. Bernbeck v. Moore, 126 F.3d 1114,

1115 (8th Cir. 1997) (rejecting the argument that regulating an election “process”

raises no First Amendment concerns).

      158. Furthermore, under the United States Constitution, First Amendment

rights “include the right to band together for the advancement of political beliefs.”

Hadnott v. Amos, 394 U.S. 358, 364 (1969). “An organization’s attempt to broaden

the base of public participation in and support for its activities is conduct ‘undeniably

central to the exercise of the right of association.’” Am. Ass’n of People with

Disabilities v. Herrera, 690 F. Supp. 2d 1183, 1202 (D.N.M. 2010) (citing Tashjian

v. Republican Party of Conn., 479 U.S. 208, 214–15 (1986)).

      159. The conversations and interactions between the League and their

respective organizers and voters surrounding the submission of ballots are forms of

protected political speech and association. See Williams v. Rhodes, 393 U.S. 23, 30

(1968) (describing the “overlapping” rights “of individuals to associate for the

advancement of political beliefs” and “of qualified voters . . . to cast their votes

effectively”).



                                           58
      Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 59 of 69




       160. Florida’s Volunteer Assistance Ban inhibits that speech by “limit[ing]

the number of voices who will convey [Plaintiffs’] message,” and “the size of the

audience they can reach.” Meyer, 486 U.S. at 422–23.

       161. Moreover, the threat of criminal penalties for violating the Volunteer

Assistance Ban deters individuals from participating in the League’s get-out-the-

vote efforts and thus has a chilling effect on Plaintiffs’ get-out-the-vote efforts—the

means by which Plaintiffs associate with each other and voters, and communicate

with voters about the importance of voting. See Hargett, 400 F. Supp. 3d at 720

(noting that even the threat of civil penalties “is likely to have a chilling effect on

the entirety of [a voter registration] drive, including its communicative aspects.”).

       162. Given its significant inhibition of Plaintiffs’ speech and associational

rights, the Volunteer Assistance Ban is not warranted by any sufficiently weighty

state interest.

       163. The Volunteer Assistance Ban thus represents an overbroad restriction

on political speech and political organizing that infringes the constitutional rights of

the League, and other Floridians.

        WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

          A. Declaring that the Volunteer Assistance Ban violates the First
             Amendment to the U.S. Constitution as an unconstitutional
             infringement on speech and association;



                                           59
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 60 of 69




          B. Enjoining Defendants, their respective agents, officers, employees, and
             successors, and all persons acting in concert with each or any of them,
             from enforcing the Volunteer Assistance Ban;

          C. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’
             fees pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws;
             and
          D. Granting such other and further relief as the Court deems just and
             proper.


                                     COUNT III

                       Free Speech and Association
              U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983
    (The Line Warming Ban is Unconstitutionally Vague and Overbroad)

      164. Plaintiffs reallege and reincorporate by reference paragraphs 1-138 of

this Complaint as though fully set forth herein.

      165. The Line Warming Ban is unconstitutionally vague under the First

Amendment and the Due Process Clause of the Fourteenth Amendment. It defines

impermissible solicitation at a polling place to include “engaging in any activity with

the intent to influence or effect of influencing a voter.” Fla. Stat. § 102.031(4)(b).

      166. The Line Warming Ban does not provide any guidance on what “any

activity” means. The possibilities of prohibited activities are virtually limitless,

ranging from speaking words to a voter to handing them water bottles or food. Nor

does the Ban provide any guidance on what activities may have the “effect of

influencing a voter.” It is unclear, for example, whether an organizer for a non-profit

organization handing out food or water at a polling place would be deemed to have

                                           60
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 61 of 69




an “effect on influencing” a voter under the statutory language. But during an April

19 House of Representatives debate, the House’s primary sponsor of the Voter

Suppression Bill, Representative Ingoglia, admitted he construes this language to

encompass handing out water, especially if the water came from a candidate’s

campaign.

      167. “It is a basic principle of due process that an enactment is void for

vagueness if its prohibitions are not clearly defined.” Grayned v. City of Rockford,

408 U.S. 104, 108 (1972). The Supreme Court has long recognized that laws must

give “the person of ordinary intelligence a reasonable opportunity to know what is

prohibited, so that he may act accordingly” and “must provide explicit standards for

those who apply them.” Id. Vague statutes are especially egregious when they “abut

upon sensitive areas of basic First Amendment freedoms.” Baggett v. Bullitt, 377

U.S. 360, 372 (1964).

      168. The “Constitution demands a high level of clarity from a law if it

threatens to inhibit the exercise of a constitutionally protected right, such as the right

of free speech.” Konikov v. Orange County, 410 F.3d 1317, 1329 (11th Cir. 2005)

(citing Vill. of Hoffman Ests. v. Flipside, Hoffman Ests., Inc., 455 U.S. 489, 499

(1982))). The Line Warming Ban lacks any clarity and will work to “trap the

innocent by failing to give fair notice of what is prohibited.” Id.




                                            61
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 62 of 69




      169. The Line Warming Ban is therefore unconstitutionally vague under the

Due Process Clause and vague and overbroad under the First Amendment to the U.S.

Constitution.

      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

         A. Declaring that the Line Warming Ban violates the First and Fourteenth
            Amendments to the U.S. Constitution as impermissibly vague and
            overbroad;

         B. Enjoining Defendants, their respective agents, officers, employees, and
            successors, and all persons acting in concert with each or any of them,
            from enforcing the Line Warming Ban;

         C. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’
            fees pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws;
            and

         D. Granting such other and further relief as the Court deems just and
            proper.


                                    COUNT IV

                          Free Speech and Association
                     U.S. Const. Amend. I, 42 U.S.C. § 1983
                               Compelled Speech
                       (Deceptive Registration Warning)

      170. Plaintiffs reallege and reincorporate by reference paragraphs 1-138 of

this Complaint as though fully set forth herein.

      171. The First Amendment to the Constitution prohibits abridgment of

Plaintiffs’ freedom of speech through government-compelled speech.

                                         62
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 63 of 69




      172. The Deceptive Registration Warning severely undermines Plaintiffs’

core political speech. It unconstitutionally forces Plaintiffs and other individuals or

organizations that conduct voter registration drives to speak for the government by

making a disclaimer or warning that Plaintiffs would not otherwise recite. The

disclaimer constitutes speech (specifically, confusing, misleading, and dissuading

speech), Plaintiffs object to the government imposing such speech upon them, and

the speech will be readily associated with Plaintiffs and tied to their name when

Plaintiffs are required to personally warn voters that they “might not deliver” their

voter registration forms on time for the voter to be registered.

      173. Concerningly, the Deceptive Registration Warning will undermine

voters’ confidence that Plaintiffs can be trusted with voter registration forms. In

particular, this disclaimer will undermine the League’s credibility.

      174. Moreover, the Deceptive Registration Warning is not accurate.

Plaintiffs take great care to deliver voter registration forms promptly and

consistently with Florida law. In the absence of the Deceptive Registration Warning,

Plaintiffs inform voter registration applicants that they will promptly deliver their

form in time for the voter to be registered for the next election.

      175. A law that “compel[s] individuals to speak a particular message” by

following a “government-drafted script” that “alte[rs] the content of [their] speech”

is a “content-based regulation of speech” and, therefore, “presumptively



                                           63
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 64 of 69




unconstitutional.” Nat’l Inst. of Fam. & Life Advocs. v. Becerra, 138 S. Ct. 2361,

2371 (2018). Such laws are subject to strict scrutiny. See id.

      176. But the Deceptive Registration Warning is not narrowly tailored to

serve any compelling state interest. To the extent the government thinks that the

Deceptive Registration Warning is needed, the government must speak for itself.

The State must not co-opt Plaintiffs and other civic organizations to speak in

furtherance of Florida’s own message, which attempts to discourage voters from

utilizing voter registration drives to register to vote.

      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

          A. Declaring that the Deceptive Registration Warning violates the First
             Amendment as impermissible compelled speech;

          B. Enjoining Defendants, their respective agents, officers, employees, and
             successors, and all persons acting in concert with each or any of them,
             from enforcing the Deceptive Registration Warning Requirement.

          C. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’
             fees pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws;
             and

          D. Granting such other and further relief as the Court deems just and
             proper.




                                            64
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 65 of 69




                                     COUNT V

                          Free Speech and Association
                     U.S. Const. Amend. I, 42 U.S.C. § 1983
                        Infringement on Political Speech
                       (Deceptive Registration Warning)

      177. Plaintiffs reallege and reincorporate by reference paragraphs 1-138 of

this Complaint as though fully set forth herein.

      178. Voter registration drives implicate the expressive and associational

rights of the parties who engage in voter registration.

      179. The First Amendment requires vigilance “to guard against undue

hindrances to political conversations and the exchange of ideas.” Buckley, 525 U.S.

at 192. For that reason, courts apply “exacting scrutiny” to review laws governing

election-related speech. McIntyre, 514 U.S. at 345–46 (1995); see also Hargett, 400

F. Supp. 3d at 722 (“[L]aws that govern the political process surrounding elections—

and, in particular, election-related speech and association—go beyond merely the

intersection between voting rights and election administration, veering instead into

the area where ‘the First Amendment has its fullest and most urgent application.’”)

(quoting Eu, 489 U.S. at 223).

      180. At its most fundamental level, a voter registration drive involves

“encourag[ing] . . . citizens to register to vote.” Project Vote v. Blackwell, 455 F.

Supp. 2d 694, 698 (N.D. Ohio 2006). “Voter registration implicates a number of

both expressive and associational rights which . . . belong to—and may be invoked

                                          65
       Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 66 of 69




by—not just the voters seeking to register, but by third parties who encourage

participation in the political process.” Id. at 700.

       181. “[E]ncouraging others to register to vote” is “pure speech.” Browning,

863 F. Supp. 2d at 1158. And because that speech is “political in nature,” “it is a

core First Amendment activity.” Hargett, 400 F. Supp. 3d. at 720 (quotation marks

omitted). Like circulating an initiative petition for signatures, registering voters is

“the type of interactive communication concerning political change that is

appropriately described as ‘core political speech.’” Meyer, 486 U.S. at 421–22.

       182. Restrictions on such speech are unconstitutional when they

“significantly inhibit” election-related speech and association and are “not warranted

by the state interests . . . alleged to justify [the] restrictions.” Buckley, 525 U.S. at

192.

       183. The Deceptive Registration Warning violates Plaintiffs’ First

Amendment rights by chilling the protected expressive speech that occurs during

voter registration and effectively impairing Plaintiffs’ ability to register voters.

Overall, the Deceptive Registration Warning will make it significantly more difficult

for Plaintiffs, when conducting voter registration drives in Florida, to fulfill their

purpose of engaging with potential voters and encouraging them to register and vote.

Because the Deceptive Registration Warning requires Plaintiffs to warn voters that

Plaintiffs “might not deliver” their forms in a timely manner, including by the time



                                           66
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 67 of 69




that registration closes, and requires Plaintiffs at the same time to inform applicants

of other ways to register to vote, the Deceptive Registration Warning will effectively

dissuade potential applicants from registering to vote with Plaintiffs. The Deceptive

Registration Warning will convey to applicants that Plaintiffs should not be trusted

to deliver their voter registration forms, when in fact Plaintiffs take great care to

ensure that voter applications forms are delivered promptly and consistently with

Florida law.

      184. Given its significant inhibition of Plaintiffs’ political speech rights, the

Deceptive Registration Warning is not warranted by any sufficiently weighty state

interest. The State simply does not have a legitimate interest in discouraging eligible

Floridians from registering to vote with third-party voter registration organizations.

While the State may have an interest in ensuring that third-party voter registration

organizations submit applications promptly, it can and does accomplish that goal by

other means.

      185. The Deceptive Registration Warning thus represents an overbroad

restriction on political speech that infringes the constitutional rights of the League,

and other Floridians.




                                          67
     Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 68 of 69




      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

         A. Declaring that the Deceptive Registration Warning violates the First
            Amendment to the U.S. Constitution as an unconstitutional
            infringement on core political speech;

         B. Enjoining Defendants, their respective agents, officers, employees, and
            successors, and all persons acting in concert with each or any of them,
            from enforcing the Deceptive Registration Warning Requirement;

         C. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’
            fees pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws;
            and

         D. Granting such other and further relief as the Court deems just and
            proper.

Respectfully submitted this 6th day of May, 2021.


                                      /s/ Frederick S. Wermuth
                                      Frederick S. Wermuth
                                      Florida Bar No. 0184111
                                      Thomas A. Zehnder
                                      Florida Bar No. 0063274
                                      King, Blackwell, Zehnder & Wermuth, P.A.
                                      P.O. Box 1631
                                      Orlando, FL 32802-1631
                                      Telephone: (407) 422-2472
                                      Facsimile: (407) 648-0161
                                      fwermuth@kbzwlaw.com
                                      tzehnder@kbzwlaw.com

                                      Marc E. Elias
                                      Aria C. Branch*
                                      Lalitha D. Madduri*
                                      Christina A. Ford


                                         68
Case 4:21-cv-00186-MW-MAF Document 1 Filed 05/06/21 Page 69 of 69




                             Perkins Coie, LLP
                             700 Thirteenth Street, N.W., Suite 800
                             Washington, D.C. 20005-3960
                             Telephone: (202) 654-6200
                             Facsimile: (202) 654-9959
                             melias@perkinscoie.com
                             abranch@perkinscoie.com
                             lmadduri@perkinscoie.com
                             christinaford@perkinscoie.com

                             *Pro Hac Vice Motions forthcoming

                             Counsel for Plaintiffs




                                69
